Citation Nr: 0904700	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-27 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from August 1967 to August 
1969.  She also had subsequent service with the United States 
Marine Corps Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in New 
Orleans, Louisiana, which denied the above claim. 

In March 2008, the Veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
in Washington, DC.  A transcript of the hearing has been 
associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the claim so that she is afforded every 
possible consideration.

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c) (2008).  
During her March 2008 Central Office hearing, as well as in 
correspondence dated in October 2003, the Veteran indicated 
that she was in receipt of disability benefits administered 
by the Social Security Administration, in part, for PTSD.  
Under 38 U.S.C.A § 5103A(c)(3), VA is required to obtain 
relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes the 
Secretary to obtain.  See Diorio v. Nicholson, 20 Vet. App. 
193, 199-200 (2006).

While a copy of the Social Security Administration's award 
decision is of record, the claims file does not reflect that 
the Veteran's records underlying that award decision have 
been obtained.  See Lind v. Principi, 3 Vet. App. 493 (1992); 
Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  Although not 
dispositive as to an issue that must be resolved by VA, any 
relevant findings made by the Social Security Administration 
are evidence which must be considered.  See White v. 
Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. 
Principi, 15 Vet. App. 362 (2001). 

In claims for service connection for PTSD that are based on 
non-combat stressors, under 38 C.F.R. § 3.304(f)(3), if a 
PTSD claim is based on in-service personal assault, evidence 
from sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Id.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Id.  Examples 
of behavior changes that may constitute credible evidence of 
the stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3).

The Veteran has indicated that she was the victim of a 
personal assault during her period of active service - a 
different theory of entitlement than previously asserted when 
she first sought service connection for PTSD in January 2001.  
At that time, during VA outpatient treatment in October 2000, 
she had asserted that she had assisted in picking up body 
parts of 13 Marines who had died in a chopper crash.  
Additional efforts to verify this stressor should be 
conducted.

The Veteran also contends that, while she was standing duty 
in a squad bay one night during her period of active service, 
she was sexually assaulted by three fellow service members.  
She indicated that she could not recall their names, but that 
she had reported the incident to her commanding officer, 
whose name she also could not recall.  Efforts by the Veteran 
and the RO to identify the names of the assailants or the 
commanding officer in order to confirm the stressful event 
have, thus far, been unsuccessful.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the Veteran that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  It is not 
clear that the RO has informed the Veteran of potential 
sources of verification of her claimed in-service stressor, 
and this must be accomplished on remand. 

Throughout the pendency of the RO's adjudication of the claim 
of service connection for PTSD, the Veteran has maintained 
that she is unable to recall the name of her asserted 
assailants or her commanding officer.  Through this remand, 
the Veteran is advised that critical substantiating 
information towards development of the claim would include 
the name of the asserted assailants and her commanding 
officer, and the Veteran is again advised that she should 
make every effort to recall the identities.  While the VA is 
obligated to assist a claimant in the development of a claim, 
there is no duty on the VA to prove the claim.  If a claimant 
wishes assistance, she cannot passively wait for it in 
circumstances where she should have information that is 
essential in obtaining the putative evidence. Wamhoff v. 
Brown, 8 Vet. App. 517 (1996).  Further, a claimant for VA 
benefits has the responsibility to present and support the 
claim.  38 U.S.C. § 5107(a); see Stuckey v. West, 13 Vet. 
App. 163, 195 (1999); Constantino v. West, 12 Vet. App. 517 
(1999).

Unfortunately, no service treatment records have been 
obtained for the Veteran, although personnel and 
administrative records were obtained on microfiche.  The 
service treatment records, as well as administrative and 
personnel records, for the Veteran's reserve component 
service is also absent from the record.  During the Remand, 
another attempt to obtain those records should be made.  

The record reflects that the Veteran sought treatment for a 
psychiatric disorder in the 1980s, but no psychiatric records 
from 1980 have been associated with the claims file.  The 
Veteran should be afforded the opportunity to submit those 
records, and should be advised that records of clinical 
treatment rendered in eh 1970s and 1980s would be more 
persuasive than current treatment records describing the 
stressor(s).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements to 
obtain a copy of any Social Security 
Administration decision granting 
disability benefits to the Veteran.  All 
the medical treatment records from the 
Social Security Administration that were 
used in considering the Veteran's claim 
for disability benefits should be obtained 
and associated with the Veteran's claims 
file.

2.  The RO/AMC shall notify the Veteran of 
the information and evidence not of record 
that is necessary to substantiate her 
claim for service connection for PTSD as 
required by 38 C.F.R. § 3.304(f)(3) (2008) 
in cases alleging PTSD due to personal 
assault; the information and evidence that 
VA will obtain on her behalf; and the 
information and evidence that she is 
expected to provide.  A record of her 
notification must be incorporated into the 
claims file.

3.  The RO/AMC should again contact the 
Veteran and request that she provide the 
names and any other identifying data 
(e.g., rank, unit of assignment, date of 
court-martial, etc.) of the alleged sexual 
assailants and of the commanding officer 
to whom she reported the asserted incident 
during her period of active service.

The Veteran should be asked to identify 
the time period, within two months if 
possible, during which she believes the 
sexual assault incident occurred.  

4.  The Veteran should be afforded the 
opportunity to identify each facility at 
which she received psychiatric care post-
service, especially prior to her 
enlistment in the Marin Corps Reserve, 
including during alleged treatment in the 
1970s or 1980s.  

5.  Another search for service treatment 
records for the Veteran should be 
conducted.  Request that the National 
Personnel Records Center (NPRC) search for 
records for the Veteran's active service 
and for her reserve component service.  
Records which may be separately filed, 
such as judicial punishment, psychiatric, 
mental health, family counseling, or other 
records should be sought.

Additionally NPRC should be asked to 
search for unit records for the Veteran's 
unit.  Commanding officer logs, sick logs, 
or other available documents for the two-
month period identified by the Veteran for 
the stressor occurrence should be 
reviewed.  

If NPRC does not have unit records, or 
records for the higher command, then the 
information should be requested from the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly, the 
U.S. Armed Services Center for Unit 
Records Research (CURR)).  The unit 
records for each year the Veteran was in 
service (1967 to 1969), or the higher 
command histories for those years, should 
be requested.  

If records which would reflect a 
helicopter crash at the based are 
identified, those records should be 
requested.  If no other records are 
located, request a list of casualties at 
Camp Pendleton for each year the Veteran 
was in service (1967 to 1969).  

6.  If the Veteran's service treatment 
records are not located by NPRC, a 
specific attempt should be made to locate 
the Veteran's reserve component records.  
The Veteran should be asked to provide any 
records she may have of her reserve 
component service, such as points 
statements, discharge statement, orders, 
and the like.  Then, the appropriate 
resource for retired Marine Corp Reserve 
records should be contacted, if records 
have not yet been sought from that 
facility.  If no records are located 
following this request, contact the 
facility at which active Marine Corp 
Reserve Records for the Veteran's unit 
would be held.  

7.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above is required.  If further action is 
required, to include stressor development 
or VA examination, such development should 
be undertaken prior to further claim 
adjudication.

8.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and her 
representative should be provided with a 
Supplemental Statement of the Case 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The Veteran need 
take no action until she is so informed.  She has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


